The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1, 3-5, 17, 19 and 22-26 are presented for examination.
	Applicant’s Amendment filed March 1, 2022 has been entered into the present application. 
	Claims 1, 3-5, 17, 19 and 22-26 remain pending and under examination.
Applicant’s arguments, filed March 1, 2022, have been fully considered.  Rejections and/or objections not reiterated from previous Office Actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set of rejections and/or objections presently being applied to the instant application.

Requirement for Restriction/Election
	Applicant is reminded of his election of (i) ripasudil (CAS Registry No. 223645-37-8) as the single disclosed species of compound of formula (I), which corresponds to previously claimed formula (I) in which X is fluorine and has the chemical structure 
    PNG
    media_image1.png
    132
    148
    media_image1.png
    Greyscale
, and (ii) a container made of polyolefin-based resin as the single disclosed species of packaging that blocks radiation having a wavelength of 300-335 nm, as stated in the reply filed August 27, 2018, which is still in effect over the claims. 
	In the claim listing previously filed September 30, 2020, Applicant amended instant claim 1 to narrow the recited package to “a polypropylene or polyethylene container comprising a substance that prevents transmission of ultraviolet light” or “a polypropylene or polyethylene container including a member comprising a substance that prevents transmission of ultraviolet light”, and cancelled claim 6 directed to the originally elected package being “a container made of polyolefin-based resin”. As a result, examination was extended at that time to circumscribe this previously non-elected species of package recited in claim 1 as amended in the September 30, 2020 submission. As a result of such extended examination, previously withdrawn claims 4-5 were rejoined with those claims under examination. 
	Also, Applicant’s claims 22-26 newly added in the September 30, 2020 submission were also included with the claims under examination as they further defined “the substance that prevents transmission of ultraviolet light” as set forth in instant claim 1. 
	Accordingly, Applicant’s instant claims 1, 3-5, 17, 19 and 22-26 remain under examination, are unamended, and are treated on the merits infra.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
1.	Claims 1, 3-5, 17 and 19 remain rejected under 35 U.S.C. 103 as being unpatentable over Hidaka et al. (U.S. Patent Application Publication No. 2008/0064681 A1; 2008) in view of Hitoshi et al. (JP 09-024085 A; 1997, citing to the English translation submitted in the record by Applicant on 11/19/19) and Kimura et al. (U.S. Patent Application Publication No. 2013/0281529 A1; Published October 24, 2013), each already of record, for the reasons of record set forth at p.5-10 of the previous Office Action dated September 2, 2021, of which said reasons are herein incorporated by reference.

2.	Claims 22-26 remain rejected under 35 U.S.C. 103 as being unpatentable over Hidaka et al. (U.S. Patent Application Publication No. 2008/0064681 A1; 2008) in view of Hitoshi et al. (JP 09-024085 A1; 1997, citing to the English translation submitted in the record by Applicant on 11/19/19) and Kimura et al. (U.S. Patent Application Publication No. 2013/0281529 A1; Published October 24, 2013), 
as applied above to claims 1, 3-5, 17 and 19,
further in view of Danielson et al. (U.S. Patent No. 6,602,447 B2; 2003) and Ammala et al. (“Degradation Studies of Polyolefins Incorporating Transparent Nanoparticulate Zinc Oxide UV Stabilizers”, Journal of Nanoparticle Research, 2002; 4:167-174), 
each already of record, for the reasons of record set forth at p.11-12 of the previous Office Action dated September 2, 2021, of which said reasons are herein incorporated by reference. 

Response to Applicant’s Arguments and 37 C.F.R. §1.132 Declaration of Keita Ito
In reply, Applicant traverses the rejections collectively, stating that “[t]he compound of Hitoshi (fasudil) is far distinct from that of the present application (ripasudil) in photostability” (Remarks, p.4). Applicant contends that “ripasudil is stable to light in itself, but becomes unstable to light in an aqueous solution” and “fasudil causes discoloration due to light either in itself or in aqueous solution” (Remarks, p.4). Applicant asserts that “a person of ordinary skill in the art would have understood that if two compounds differ in structure from each other even slightly, the respective photostabilities would also remarkably differ” (Remarks, p.4). Applicant opines that “the same properties cannot be assumed or expected between fasudil and ripasudil” based on structural similarity because “fasudil and ripasudil have different properties in stability to light when used as the compound itself” and, therefore, the skilled artisan would not refer to the container used for fasudil as a suitable container for ripasudil (Remarks, p.4-5). 
The arguments have been fully and carefully considered, but are not found persuasive. 
Applicant continues to opine that Hitoshi’s teaching of fasudil’s instability to light in aqueous solution is not germane to predicting the stability (or instability) of ripasudil to light in aqueous solution because the structural differences between the two compounds would not be predictive of similar properties. This position remains unavailing. Applicant urges that the difference in stability to light of the compound per se - fasudil per se being unstable to light, but ripasudil per se not being unstable to light – demonstrates that the ordinarily skilled artisan would not have assumed or expected that fasudil and ripasudil would both exhibit instability to light in aqueous solution. This comparison of fasudil’s stability to light with ripasudil’s stability to light remains immaterial because the question at hand in the instant case is the stability of fasudil, and its structurally similar compound ripasudil, to light when present in aqueous solution – not the stability of the compound per se to light. In this matter, there is no difference – Hitoshi clearly documents that fasudil was unstable to light in aqueous solution, thereby raising the reasonable expectation that a structurally similar compound – in this case, instantly claimed ripasudil – would also be unstable to light in aqueous solution. This is the case, as borne out explicitly by Applicant’s Test Example 2 of the as-filed specification, which teaches instantly claimed ripasudil as being unstable in aqueous solution. Applicant again has not established why Hitoshi’s teachings related to fasudil’s stability in aqueous solution are not relevant to predicting – with a reasonable expectation of success - the stability of structurally similar ripasudil also in aqueous solution, as claimed. 
The submitted remarks imply that this difference in stability of the compound per se to light – in this case, that fasudil per se is unstable to light, but ripasudil per se is not – constitutes an unexpected property. In other words, Applicant advances the argument that an ordinarily skilled artisan apprised of fasudil’s instability to light per se and in aqueous solution would have predicted – based on structural similarity – that ripasudil would also have exhibited instability to light per se and in aqueous solution. The fact, then, that Applicant has apparently first identified that ripasudil per se was “unexpectedly” stable to light is a fact that is not actually germane to the invention as claimed, since the claimed invention regards an aqueous composition thereof (not of the actual compound itself). Accordingly, Applicant’s basis for alleging unexpected properties of ripasudil as compared to prior art fasudil appears to be directed to a property that is not material to the subject matter claimed. Again, the question is not whether ripasudil itself exhibits unexpectedly different properties to light as compared to prior art fasudil itself – rather, the question is whether ripasudil in aqueous solution exhibits unexpectedly different properties to light as compared to prior art fasudil in aqueous solution. In this matter, Applicant has not demonstrated any difference in properties – both prior art fasudil and instantly claimed ripasudil are both unstable to light in aqueous solution – and, in fact, Applicant confirms this reasonable expectation through his own experimental testing (see, e.g., Test Examples 1-2 of the as-filed specification). 
Applicant continues to rely upon the “Interview Form of Eril” in Table A of the submitted remarks in support of his statements regarding the instability of fasudil per se to light (Remarks, p.4). Although Applicant has previously provided a certification that the proffered English translation of such document is a true and faithful English translation, Applicant again neglects to address the fact that only selective portions of Eril have been provided, not the full document. Instead of providing the full document (so that the entire context of such teachings can be evaluated), Applicant has stated previously on the record that “the partial translation submitted provides the appropriate context and reflects the proper evaluation of the entire document as a whole, as would have been understood by a person of ordinary skill in the art” (07/07/21 Remarks, p.7). Such statements are unavailing, as they fail to provide the evidence necessary for the Office to make its own independent evaluation of such teachings and what such teachings would have suggested to an ordinarily skilled artisan.
In any event, even if this alleged technical evidence to Eril provided by Applicant is considered on the merits, it appears that Applicant intends to rely upon information provided in Section 2 (“Stability of Active Component under Various Conditions”), which teaches that the exposure of fasudil hydrochloride hydrate to 2,400,000 lux-hr of light resulted in discoloration of the fasudil. This light exposure, however, was 2x the amount of light apparently provided in Applicant’s Test Example 1, which provided only 1,200,000 lux-hr (Table 1, p.42). There is no evidence provided, therefore, demonstrating that fasudil is, in fact, unstable to light per se when exposed to the same quantity of light (1,200,000 lux-hr) that was used in relation to ripasudil in Applicant’s working example of the as-filed specification. Applicant’s urged comparison of light stability of fasudil to ripasudil is unpersuasive, as there is no control for the quantity of light exposure employed. Instead, Applicant concludes without supporting evidence that fasudil is unstable to light when exposed to a cumulative radiation dose that was 2x that used in the exposure of ripasudil to determine its light stability. 
To advance the instant application, Applicant now submits a 37 C.F.R. §1.132 Declaration of Keita Ito (hereinafter “the Ito Declaration”) containing “an additional comparative example for showing the stability of fasudil and its structurally similar compound ripasudil, to light when present in aqueous solution” (Remarks, p.6). Applicant states that “[t]he new comparative example was performed in the same conditions as in Test Example 3 of the instant specification, where a significant increase in the amount of analogs of ripasudil was observed … except for replacing ripasudil with fasudil disclosed in Hitoshi” (Remarks, p.6). Applicant states that Table B of the Ito Declaration shows that “an increase in the amount of fasudil analogs was observed when rays with wavelengths of 270 to 335 nm were emitted, but the increased amount (0.28%) is much smaller than that observed for ripasudil under the same condition (4.22%)” (as reported in Table 3 of the as-filed specification; Remarks, p.6). Applicant further states that “a decrease of transmittance at a wavelength of 400 nm, as confirmed in Control Examples 1 and 2 disclosed in Table 1 of Hitoshi, was not found in the comparative example”, thereby demonstrating that “fasudil is stable to light having wavelengths of 270 to 335 nm” (Remarks, p.7). Applicant contends that “Hitoshi’s teachings related to fasudil’s stability in aqueous solution are not relevant to reasonably predicting the stability of structurally similar ripasudil in aqueous solution” (Remarks, p.7). 
The underlying Ito Declaration discloses that “[t]he test was performed as in Test Example 3 of this application, except that an aqueous fasudil hydrochloride solution (Example 2 of Hitoshi) was used instead of an aqueous composition containing ripasudil” (Declaration, p.2, para.[6]). The Ito Declaration teaches that 0.75 g of fasudil hydrochloride and 0.4 g sodium chloride were dissolved in 50 ml of water to prepare the aqueous composition, which was then stored in a transparent polypropylene container and then irradiated with rays of 270-335 nm at 25°C at a radiation energy of 15.4 W * h/m2 (Declaration, p.2, para.[6]). The Ito Declaration states that “transmittance at a wavelength of 400 nm was measured as well as described in Hitoshi” (Declaration, p.2, para.[6]). The Ito Declaration indicates that fasudil analogs were measured before and after light exposure and given as a ratio (%) of the peak area of analogs relative to the peak area of fasudil using HPLC (Declaration, p.2, para.[6]). The Ito Declaration states that “an increase in the amount of fasudil analogs was observed when rays with wavelengths of 270 to 335 nm were emitted”, but that “the increased amount (0.28%) is much smaller than that observed for ripasudil under the same condition (4.22%) as shown in Table 3 of this application” (Declaration, p.2, para.[6]). 
The evidence has been fully and carefully considered, but is not found persuasive. 
Here, the prior art teachings to Hitoshi et al. demonstrate that fasudil hydrochloride aqueous solution was known to exhibit poor light stability when exposed to light of 350 nm in wavelength. To remedy this light instability of aqueous fasudil solutions, Hitoshi et al. proposes the use of containers that restrict penetration of light with wavelength of 350 nm to < 10% to prevent decomposition and stabilize the aqueous solution of fasudil. Hitoshi et al. describes the use of coating films, e.g., polyvinyl chloride or polypropylene, that are wrapped around containers to provide 10% or less transmittance of UV light with wavelength of 350 nm, and further exemplifies a vinyl coating film for application to glass containers that fully blocks light with wavelengths of 200 to nearly 400 nm and was effective to stabilize the aqueous fasudil solution without decomposition (para.[0006]; [0018]-[0019]; Table 1, para.[0022]; [0025]; Figs.3-4). Given the structural similarity between prior art fasudil and claimed ripasudil, the prior art teachings of record provide sufficient evidence for the ordinarily skilled artisan to conclude that instantly claimed ripasudil would have also suffered similar light instability in aqueous solution at 350 nm, and would have considered applying Hitoshi’s coating films to aqueous solutions of ripasudil to yield a substantially similar stabilizing effect with a reasonable expectation of success.
Applicant now urges that prior art fasudil and claimed ripasudil differ from one another in that aqueous solutions of prior art fasudil are stable when exposed to light of 270-335 nm, but aqueous solutions of instantly claimed ripasudil are unstable when exposed to light of 270-335 nm. In support of this position, Applicant relies upon the data presented at Table 3 of the as-filed specification – which demonstrates an increase in ripasudil analogs when an aqueous solution of ripasudil is exposed to light of 270-335 nm (4.22%) and 320-395 nm (1.23%) – and the Ito Declaration – which demonstrates that fasudil analogs increased only 0.28% when exposed to light of 270-335 nm at the same conditions used in the ripasudil working example. However, Applicant fails to acknowledge that this data serves to further underscore that both prior art fasudil and claimed ripasudil exhibit light instability at wavelengths of 350 nm1. As a result, the ordinarily skilled artisan would have had a reasonable expectation that the recognized instability of an aqueous fasudil solution to light of 350 nm wavelength would have suggested similar light instability of structurally similar ripasudil in aqueous solution to light of 350 nm. This ordinarily skilled artisan, therefore, would have effectively and successfully applied Hitoshi’s proposed coating films to the aqueous ripasudil solution to mitigate such expected light instability. 
The application of Hitoshi’s proposed coating films to an aqueous solution of ripasudil to mitigate the light instability reasonably expected of such solution based upon its structural similarity to Hitoshi’s fasudil meets the required function of the instant claims to “block ultraviolet light having a wavelength of 300 to 335 nm” (claims 1, 17, 19). Although Hitoshi’s disclosure focuses on preventing transmission of light with wavelength of 350 nm to < 10%, Hitoshi’s actual coating films used and exemplified to achieve this objective function to effectively block light not only with wavelength of 350 nm, but also over the full range of 200 nm to nearly 400 nm – thereby circumscribing both 350 nm and the instantly claimed range of 300-335 nm. Accordingly, even if this range of 300-335 nm was not explicitly recognized by Hitoshi et al. for blocking to enhance stability of the aqueous fasudil solution, it remains that such coatings as described therein do, in fact, block transmission of light within this range of 300-335 nm. Therefore, the application of Hitoshi’s coating films to an aqueous solution of structurally similar ripasudil for increasing stability of the solution to light at 350 nm – based upon the skilled artisan’s reasonable expectation that ripasudil would have also suffered similar light instability at 350 nm as structurally similar prior art fasudil – would have still yielded the same function instantly claimed, i.e., “blocking ultraviolet light having a wavelength of 300 to 335 nm” (claims 1, 17, 19) and the resultant effect of improving photostability of ripasudil in aqueous solution. 
Applicant further urges that the instantly claimed preparation exhibits unexpected results, citing to the as-filed specification at (i) Test Example 2, as evidence of the effects obtained using a polypropylene eye drop container with high transmittance of light in the range of 300-335 nm for an aqueous ripasudil solution; (ii) Test Example 5, as evidence of the effects obtained using a polypropylene eye drop container with an UV absorber for an aqueous ripasudil solution; and (iii) Test Example 6, as evidence of the effects obtained using a polypropylene eye drop container with shrinkable film containing an UV scattering agent (Remarks, p.8-9). Applicant urges that the average value of light transmittance in the range of 300-335 nm was (i) 47.7% for Test Example 22, (ii) 7.2% for Test Example 5, and (iii) 0.3% for Test Example 6, and the increase in amount of ripasudil analogs at a cumulative radiation dose of 1,200,000 lux-hr was (i) 3.5% for Test Example 2, (ii) 0.44% for Test Example 5, and (iii) 0.15% for Test Example 6 (Remarks, p.8-9). Applicant alleges that such result “demonstrates that the pharmaceutical preparations using the container described in instant claim 1 achieves superior results, compared to a container not according to claim 1” (Remarks, p.9). 
The arguments have been fully and carefully considered, but are not found persuasive. 
Allegations of unexpected results must be supported by relying upon factual evidence establishing “that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance”. MPEP §716.02(b)(I) (quoting Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992)). To establish unexpected results, the claimed subject matter must be compared with the closest prior art in order to be effective to rebut a prima facie case of obviousness. MPEP §716.02(e) (see also In re Burckel, 592 F.2d 1175, 201 USPQ 67 (CCPA 1979)). To be of probative value, any objective evidence should be supported by actual proof. MPEP §716.01(c). Applicant is reminded that “objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support”. MPEP §716.02(d). Also, it is Applicant, not the Office, that bears the burden of explaining any data provided as evidence of nonobviousness and unexpected results. MPEP §716.02(b). See Ex parte Ishizaka, 24 USPQ2d 1621, 1624 (Bd. Pat. App. & Inter. 1992).
The data provided by Applicant in support of unexpected properties of the instantly claimed product is not commensurate in scope with the rejected claims that the evidence is offered to support. Applicant’s broadest claims circumscribe the use of any polypropylene or polyethylene container that blocks radiation having a wavelength of 300-335 nm (claim 1) – which, notably, is defined in the as-filed specification as transmittance of light with wavelength of 300-335 nm of up to 40% (p.30, para.[0046]) – but the proffered data is strictly limited to polypropylene containers only with transmittance of light with wavelength of 300-335 nm of either 7.2% (Test Example 5) or 0.3% (Test Example 6), well below the broad range of transmittance up to 40% as defined by Applicant’s claims. Also, Applicant’s broadest claims are open to the use of any “substance that prevents transmission of [UV] light”, which is not so limited to the exemplified means of a UV absorber (as in Test Example 5) or the shrinkable film containing the UV scattering agent titanium oxide (as in Test Example 6). This broader scope of possible “substance[s] that prevent[s] transmission of [UV] light” is clearly supported by Applicant’s provision of dependent claims 22-26, which further specify that the “substance” may be a UV absorber or UV scattering agent (and, therefore, in order to constitute a proper dependent claim, must be a narrower statement of the permissible “substances” previously provided for in instant claim 1). 
Applicant fails to proffer any evidentiary basis for concluding that modifying the contents of the tested formulations over the full scope of subject matter instantly claimed would preserve this allegedly unexpected property of stability. As such, the data supplied in response to the obviousness rejection does not fully address patentability of the claims in their entirety. Applicant is incorrect to assert without underlying evidence that this allegedly unexpected stability property displayed by the tested formulations would have been expected in various modified forms thereof. 
As a final note, it should be stated that Applicant fails to explain how a reduction in ripasudil analogs from, e.g., 3.5% (Test Example 2), to 0.44% (Test Example 5) or 0.15% (Test Example 6) constitutes not only an unexpected and unobvious effect – particularly when Hitoshi et al. provides teachings relevant to establishing the expectation of enhanced stability and minimized discoloration (indicative of degradation) when the transmittance of light with wavelength of 200-400 nm is prevented – but also a statistically and practically significant effect (i.e., that the difference in analog concentration is, in fact, statistically significant). 
Accordingly, the data remains insufficient to establish that Applicant’s claimed product yields unexpected and unobvious properties that correlate to the full scope of subject matter claimed. 
	See MPEP §2144(II) (“The weight to be given any objective evidence is made on a case-by-case basis. The mere fact that an applicant has presented evidence does not mean that the evidence is dispositive of the issue of obviousness.”). 
Applicant finally argues that the secondary references to Kimura et al., Danielson et al. and Ammala et al. “fail to compensate for the deficiencies of Hidaka and Hitoshi” (Remarks, p.9). 
The arguments have been fully and carefully considered, but are not found persuasive. 
Applicant’s arguments are predicated upon a finding that the combination of Hidaka and Hitoshi is deficient, which it is not for the reasons above. Moreover, Applicant is reminded that these secondary references to Kimura, Danielson and Ammala were relied upon for their teachings related to the use of polyethylene or polypropylene containers for housing eye drop solutions, as well as the use of UV light absorbing agents therein to reduce transmittance of light within the desired wavelength range described by Hitoshi et al. Piecemeal analysis of the references cannot establish non-obviousness because it fails to consider the totality of the teachings and what they would have reasonably suggested to the ordinarily skilled artisan when combined. Also, there is no requirement under 35 U.S.C. §103 that any one or more of the individual references cited in the rejection must teach the entirety of the claimed invention. Rather, the test for obviousness is what the combined teachings of the cited references would have suggested to the ordinarily skilled artisan. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
For these reasons supra, rejection of claims 1, 3-5, 17, 19 and 22-26 is proper. 

Conclusion
Rejection of claims 1, 3-5, 17, 19 and 22-26 is proper.
No claims of the present application are allowed.
Applicant is requested to specifically point out the support for any amendments made to the disclosure in response to this Office action, including the claims (M.P.E.P. §§ 714.02 and 2163.06). In doing so, applicant is requested to refer to pages and line (or paragraph) numbers (if available) in the as-filed specification, not the published application. Due to the procedure outlined in M.P.E.P. § 2163.06 for interpreting claims, other art may be applicable under 35 U.S.C. § 102 or 35 U.S.C. § 103(a) once the aforementioned issue(s) is/are addressed.
Applicant is reminded that MPEP §2001.06(b) clearly states that “[t]he individuals covered by 37 C.F.R. 1.56 have a duty to bring to the attention of the examiner, or other Office official involved with the examination of a particular application, information within their knowledge as to other copending United States applications which are "material to patentability" of the application in question." See Armour & Co. v. Swift & Co., 466 F.2d 767, 779, 175 USPQ 70, 79 (7th Cir. 1972). MPEP §2001.06(b) clearly indicates that “if a particular inventor has different applications pending in which similar subject matter but patentably indistinct claims are present that fact must be disclosed to the examiner of each of the involved applications.” See Dayco Prod. Inc. v. Total Containment, Inc., 329 F.3d 1358, 1365-69, 66 USPQ2d 1801, 1806-08 (Fed. Cir. 2003).

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leslie A. Royds Draper whose telephone number is (571)272-6096. The examiner can normally be reached Monday through Friday (08:30 AM to 05:00 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S. Lundgren can be reached on (571)-272-5541. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Leslie A. Royds Draper/Primary Examiner, Art Unit 1629                                                                                                                                                                                                        
June 11, 2022


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See Table 3 of the as-filed specification, which establishes light instability of an aqueous solution of ripasudil as determined by a measure of ripasudil analogs. Table 3 demonstrates an increase in ripasudil analogs of 4.22% for light between 270-335 nm, and 1.23% for light between 320-395 nm, which circumscribes the wavelength in question – 350 nm.
        2 Applicant fails to identify where this 47.7% value of transmittance of light with wavelength 300-335 nm was obtained, as this particular value was not actually discussed in Test Example 2. MPEP §716.01(c)(II) (“[t]he arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965). Examples of attorney statements which are not evidence and which must be supported by an appropriate affidavit or declaration includes statements regarding unexpected results”).